Case 8:18-cv-01911-CEH-SPF Document 35 Filed 01/07/20 Page 1 of 1 PageID 241




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


WALTER MELVIN,
       Plaintiff,

-vs-                                          CASE NO.: 8:18-cv-1911-T-36SPF
OCWEN LOAN SERVICING, LLC,
       Defendant.
______________________________/
                                  NOTICE OF SETTLEMENT
       Plaintiff, WALTER MELVIN, by and through his undersigned counsel, hereby submits this

Notice of Pending Settlement and states that Plaintiff and Defendant OCWEN LOAN SERVICING,

LLC, have reached a settlement with regard to this case and are presently drafting, finalizing and

executing the settlement and dismissal documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.

                                 CERTIFICATE OF SERIVCE
       I HEREBY CERTIFY that on this 7th day of January, 2020, I caused a copy of the

foregoing to be electronically filed with the Clerk of the District Court using the CM/ECF system,

which will provide electronic notice of filing to all counsel of record.



                                                      /s/ David P. Mitchell______
                                                      David P. Mitchell, Esquire
                                                      Florida Bar No. 067249
                                                      Richard D. Giglio, Esquire
                                                      Florida Bar No. 0128392
                                                      MANEY & GORDON, P.A.
                                                      101 E. Kennedy Blvd., Ste 1700
                                                      Tampa, Florida 33602
                                                      Telephone: (813) 221-1366
                                                      Fax: (813) 223-5920
                                                      Attorneys for Plaintiff
